UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x SEMI-ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report . For the transition period from to COMMISSION FILE NUMBER 0-28542 ICTS INTERNATIONAL, N.V. (Exact Name of Registrant as specified in its charter) Not Applicable (Translation of Registrant's name into English) The Netherlands (Jurisdiction of incorporation or organization) Walaardt Sacréstraat, 425-4, 1chiphol Oost, The Netherlands (Address of principal executive offices) Alon Raich, Tel: +31-20-3471077, Email: alon@ictsinternational.com, Address: Same as above (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each Class: None Name of each exchange on which registered: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Stock, par value 0.45 Euro per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 8,061,698. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES oNO x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YES oNO x Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, am accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued Other o by the International Accounting Standards Board o If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO o TABLE OF CONTENTS Page FINANCIAL STATEMENTS 1 SIGNATURES 10 ITEM 1. FINANCIAL STATEMENTS ICTS INTERNATIONAL N.V AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (US $ in thousands, except share data) (Unaudited) June 30, December 31, (US $ in thousands) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Deffered tax assets, net Prepaid expenses and other current assets Current assets from discontinued operations 39 Total current assets $ $ Property and equipment, net Goodwill Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES: Notes payable - banks $ $ Accounts payable Accrued expenses and other current liabilities Income taxes payable 45 53 Current liabilities from discontinued operations 5 Total current liabilities $ $ Convertible notes payable to related party, including accrued interest Other liabilities 81 Total liabilities $ $ SHAREHOLDERS' DEFICIT: Common stock, 0.45 Euro par value;33,333,334 shares authorized; 8,061,698 shares issued and outstanding as of June 30, 2015 and as of December 31, 2014 Additional paid-in capital Accumulated defecit ) ) Accumulated other comprehensive loss ) ) Total shareholders' deficit $ ) $ ) Total liabilities and shareholders' deficit $ $ 1 ICTS INTERNATIONAL N.V AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (US $ in thousands, except share and per share data) (Unaudited) Six months ended Six months ended 30 June 2015 30 June 2014 Revenue $ $ Cost of revenue GROSS PROFIT Operating expenses: Research and development Selling, general and administrative Total operating expenses OPERATING LOSS ) ) Other income (expense), net ) LOSS BEFORE INCOME TAX EXPENSE ) ) Income tax expense ) ) LOSS FROM CONTINUING OPERATIONS ) ) Loss from discontinued operations - ) NET LOSS $ ) $ ) LOSS PER SHARE- BASIC AND DILUTED Continuing operations $ ) $ ) Discontinued operations $ $ ) Net loss $ ) $ ) Weighted average number of shares outstanding COMPREHENSIVE LOSS Net loss $ ) $ ) Translation adjustment ) ) Comprehensive loss $ ) $ ) 2 ICTS INTERNATIONAL N.V AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' DEFICIT (US $ in thousands, except share and per share data) (Unaudited) Accumulated Additional Other Total Common Stock Paid-In Accumulated Comprehensive Shareholders' Shares Amount Capital Deficit Loss Deficit BALANCE AT DECEMBER 31, 2013 $ $ $ ) $ ) $ ) Issuance of common stock 12 8 - - 20 Stock based compensation - - 14 - - 14 Net income - - - ) - ) Translation adjustment - ) ) BALANCE AT JUNE 30, 2014 ) ) ) Net income - Translation adjustment - ) ) BALANCE AT DECEMBER31, 2014 ) ) ) Net loss - - - ) - ) Translation adjustment - ) ) BALANCE AT JUNE 30, 2015 $ $ $ ) $ ) $ ) 3 ICTS INTERNATIONAL N.V. AND SUBSIDIARIES (US $ in thousands, except share and per share data) NOTE 1 - BASIS OF PRESENTATION General The accompanying condensed unaudited consolidated financial statements for the six months ended June 30, 2015 have been prepared by the Company, in accordance with accounting principles generally accepted in the United States of America or US GAAP for financial information. These financial statements reflect all adjustments, consisting of normal recurring adjustments and accruals, which are, in the opinion of management, necessary for a fair presentation of the financial position of the Company as of June 30, 2015 and the results of operations for the six months then ended. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with US GAAP have been condensed or omitted. These financial statements should be read in conjunction with the audited financial statements and notes thereto of the Company for the year ended December 31, 2014 which are included in the Company’s Form 20-F filed with the Securities and Exchange Commission. The results of operations presented are not necessarily indicative of the results to be expected for future quarters or for the year ending December 31, 2015. The following discussion and analysis should be read in conjunction with the financial statements, related notes and other information included in this report and with the Risk Factors included in Part 1 Item 3 in our Annual Report on Form 20-F for the year ended December 31, 2014, filed with the SEC. This Report contains statements that may constitute “forward-looking statements”. Generally, forward-looking statements include words or phrases such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “projects,” “could,” “may,” “might,” “should,” “will”, the negative of such terms, and words and phrases of similar import. Such statements are based on management’s current expectations and are subject to a number of risks and uncertainties. These risks and uncertainties could cause our actual results to differ materially from those described in the forward-looking statements. Any forward-looking statement represents our expectations or forecasts only as of the date it was made and should not be relied upon as representing its expectations or forecasts as of any subsequent date. Except as required by law, we undertake no obligation to correct or update any forward-looking statement, whether as a result of new information, future events or otherwise, even if our expectations or forecasts change. Reclassifications Certain amounts, related primarily to discontinued operations and income taxes payable in the prior year balance sheet, statements of operations and comprehensive loss have been reclassified to conform the current period presentation. NOTE 2 - ORGANIZATION Description of Business ICTS International N.V. (“ICTS”) was established by the Department of Justice in Amstelveen, Netherlands on October 9, 1992. ICTS and subsidiaries (collectively referred to as, the “Company”) operate in three reportable segments: (a) Corporate (b) Airport security and other aviation services and (c) Technology. The corporate segment does not generate revenue and contains primarily non-operational expenses. The airport security and other aviation services segment provide security and other services to airlines and airport authorities, predominantly in Europe and the United States of America. The technology segment is predominantly involved in the development and sale of identity security software to customers in Europe and the Unites States of America. 4 ICTS INTERNATIONAL N.V. AND SUBSIDIARIES (US $ in thousands, except share and per share data) NOTE 2 – ORGANIZATION (CONTINUED) Financial Condition The Company has a working capital deficit and a history of recurring losses from continuing operations and negative cash flows from continuing operations. As of June 30, 2015 and December 31, 2014, the Company has a working capital deficit of$6,124 and$2,455, respectively.During the periods ended June 30, 2015 and 2014, the Company incurred losses from continuing operations of $4,254 and $2,447, respectively. Collectively, these factors raise substantial doubt about the Company's ability to continue as a going concern. Management believes that the Company’s operating cash flows and related party/third party financing activities will provide it with sufficient funds to meet its obligations and execute its business plan for the next twelve months. However, there are no assurances that management's plans to generate sufficient cash flows from operations and obtain additional financing from related parties/third parties will be successful. In May 2014, the Company increased its borrowing capacity (before accrued interest) under the convertible notes payable to related party to $37,000 before accrued interest. The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. NOTE 3 - DISCONTINUED OPERATIONS During the year ended December 31, 2013 the Company ceased the operations of its subsidiaries in the United Kingdom (I-SEC UK), and Denmark (I-SEC Denmark). In addition, the Company committed to a plan to cease operations of its subsidiary in Belgium (I-SEC Belgium). All of the subsidiaries provided aviation security services in the respective countries. During the year ended December 31, 2014, the Company committed to a plan to cease the operations of its subsidiary in Switzerland (I-SEC Switzerland), which provided aviation security services. A summary of the Company's assets and liabilities from discontinued operations as of June 30, 2015 and December 31, 2014 are as follows: June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $
